Opinion issued February 24, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00151-CV
                           ———————————
                      ELENA MARKOVSKY, Appellant
                                       V.
           CHICAGO TITLE INSURANCE COMPANY, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-64295


                         MEMORANDUM OPINION

      On February 9, 2015, appellant filed Appellant Elena Markovsky’s Motion

to Dismiss Appeal in which she states that she no longer wishes to pursue this

appeal. See TEX. R. APP. P. 42.1(a). No opinion has issued and the certificate of
conference in the motion indicates appellee is not opposed. See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a); 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         2